UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARKIM QUICK,

                                       Plaintiff,
                                                                    No. 18-CV-243 (KMK)
                         v.
                                                                     OPINION & ORDER
 WESTCHESTER COUNTY, et al.,

                                       Defendants.


Appearances:

Markim Quick
Malone, NY
Pro Se Plaintiff

Mony B.P. Yin, Esq.
Bennett, Bricklin & Saltzburg LLC
New York, NY
Counsel for Defendants

KENNETH M. KARAS, United States District Judge:

       Markim Quick (“Plaintiff”), currently incarcerated at Franklin Correctional Facility,

brings this pro se Action under 42 U.S.C. § 1983 against Westchester County; Aramark

Correctional Services (“Aramark”); Donna Blackman (“Blackman”), Shenelle Mosley

(“Mosley”), and Manual Mendoza (“Mendoza”), each Aramark employees; Kevin Cheverko

(“Cheverko”), Commissioner of the Westchester County Department of Correction

(“WCDOC”); and Leandro Diaz (“Diaz”), Deputy Commissioner of WCDOC (collectively,

“Defendants”). 1 Plaintiff alleges that Defendants violated his constitutional rights while




       1
         In his Amended Complaint, Plaintiff identifies certain Defendants with incomplete or
incorrectly spelled names. (See Am. Compl. 1–2 (Dkt. No. 10).) The Court uses the complete
and correct spellings of Defendants’ names as provided by Defendants.
incarcerated at Westchester County Jail (“WCJ”). Before the Court is Defendants’ Motion To

Dismiss (the “Motion”). (See Not. of Mot. (Dkt. No. 37).)

       For the following reasons, the Motion is granted.

                                           I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Amended Complaint, (Am. Compl. (Dkt.

No. 10)), and are taken as true for the purpose of resolving the instant Motion.

       On May 4, 2017, Plaintiff arrived at WCJ. (Am. Compl. 4.) 2 Since his arrival, Plaintiff

has received food that “smell[s] rotten”; that “is always pink, because it is not cooked right”; and

that “seems to always have other inmates[’] hair[] and plastic from the trays” in it. (Id.) Further,

the “trays are so old that the plastic is peeling into the food” and “have mold and scum” and

“leftover food” on them. (Id.) When Plaintiff complained about the undercooked food, an

unnamed correction officer (“C.O.”) told him to “cook it in the microwave.” (Id.) Plaintiff

believes “no one [witnesses] the inmates who prepare [the] food because the food is always not

cooked” and “always has stuff or insects” in it. (Id. at 5.)

       In particular, on December 6, 2017, Plaintiff ate “one of the meats” in an Aramark

packaged meal and became sick — he became nauseous and vomited, got diarrhea, headaches,

and stomach pain, and suffered weight loss and dehydration. (Id. at 4.) Plaintiff checked the

packaging and “notice[d] it [had been] expired for” about two months and that “the pouch had a

little hole on the cover, which possibly [caused] the package to rot.” (Id.) Further, an unnamed

C.O. “also noticed and observed the rotten[] meat pouch.” (Id. at 5.) Plaintiff then “went to sick



       2
         The Amended Complaint does not use consistent numbering. For ease of reference, the
Court cites to the ECF-generated page numbers stamped at the top right-hand corner of the
Amended Complaint.


                                                  2
call,” where he was examined by a doctor. (Id. at 4.) Plaintiff also wrote out a commissary

complaint and told Defendant Mosley — identified as an “Aramark worker,” (id. at 1) — who

laughed at Plaintiff and told him to “go to medical,” (id. at 5). Plaintiff further complained about

the rotten food to Defendant Blackman — identified as an “Aramark commissary supervisor,”

(id. at 1) — who “did not answer”; however, an unnamed C.O. told Plaintiff that Blackman “said

‘don’t buy commissary then.’” (Id. at 5.)

        Plaintiff “wrote a [grievance] about all of this,” alleging that Defendants Cheverko and

Diaz, (id.) — Commissioner and Deputy Commissioner of WCDOC, respectively, (id. at 1) —

along with Defendant Westchester County, “fail to watch their workers” or “tra[i]n them” and

that they “knew that this was going on from previous grievances[] and complaints but refused to

change the problem,” (id. at 5). Plaintiff further indicates that his grievance was denied and that

he filed an appeal. (Id. at 7.)

        B. Procedural Background

        Plaintiff’s initial Complaint and application to proceed in forma pauperis (“IFP”) were

filed on January 10, 2018. (Dkt. Nos. 1, 2.) The Court granted Plaintiff’s IFP application on

January 24, 2018. (Dkt. No. 4.) On February 6, 2018, the Court issued an Order directing

service on Defendants. (Dkt. No. 6.) Plaintiff filed the instant Amended Complaint on February

20, 2018; it is substantively identical to the initial Complaint but corrects the spelling of one

Defendant’s name. (Dkt. No. 10.)

        On July 20, 2018, Defendants filed the instant Motion To Dismiss and accompanying

papers. (Not. of Mot.; Mem. of Law in Supp. of Mot. (“Defs.’ Mem.”) (Dkt. No. 38).) Plaintiff

filed a response in opposition to the Motion on August 2, 2018. (Decl. of Markim Quick in




                                                  3
Opp’n to Defs.’ Mot. (“Pl.’s Mem.”) (Dkt. No. 40).) On August 8, 2018, Defendants filed a

reply. (Reply Mem. of Law in Supp. of Mot. (“Defs.’ Reply”) (Dkt. No. 27).)

                                            II. Discussion

        Defendants move to dismiss the Amended Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) on grounds that Plaintiff failed to exhaust his administrative remedies, fails to

allege personal involvement, fails to state a Monell claim, and fails to state an Eighth

Amendment claim. (See generally Defs.’ Mem.) The Court addresses each argument separately

to the extent necessary.

        A. Standard of Review

        The Supreme Court has held that, while a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citations, quotation marks, and alterations omitted). Indeed, Rule 8 of the Federal Rules of Civil

Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (quotation marks and alteration omitted).

Rather, a complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint,” id. at 563, and a plaintiff need allege “only enough facts to state a claim to relief that

is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claim[] across the

line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556




                                                   4
U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. But where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged — but it has not ‘show[n]’ — ‘that the

pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed. R.

Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

       In considering a motion to dismiss, the Court “must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (“In addressing the sufficiency

of a complaint we accept as true all factual allegations . . . . ” (quotation marks omitted)).

Further, “[f]or the purpose of resolving [a] motion to dismiss, the Court . . . draw[s] all

reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992 F. Supp. 2d

302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir.

2012)). Where, as here, a plaintiff proceeds pro se, the “complaint[] must be construed liberally

and interpreted to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of Am., 723

F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted). However, “the liberal

treatment afforded to pro se litigants does not exempt a pro se party from compliance with

relevant rules of procedural and substantive law.” Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013) (quotation marks omitted); see also Caidor v. Onondaga County, 517 F.3d 601,

605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves regarding

procedural rules and to comply with them.” (italics and quotation marks omitted)).




                                                   5
       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks and citation omitted). When a plaintiff proceeds pro se, however, the Court may consider

“materials outside the complaint to the extent that they are consistent with the allegations in the

complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug.

2, 2013) (quotation marks omitted), including, as relevant here, “documents that a pro se litigant

attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at *4 n.6

(E.D.N.Y. Dec. 15, 2010) (italics omitted).

       B. Analysis

               1. Exhaustion

       Defendants argue that the Amended Complaint must be dismissed because Plaintiff failed

to exhaust his administrative remedies before filing suit. (See Defs.’ Mem. 18.)

       Although the Prison Litigation Reform Act’s (“PLRA”) exhaustion requirement is

mandatory, see Ross v. Blake, 136 S. Ct. 1850, 1856 (2016), and “requires proper exhaustion,

which means using all steps that the prison grievance system holds out,” Williams v. Priatno, 829

F.3d 118, 122 (2d Cir. 2016) (citations, alterations, and quotation marks omitted), failure to

exhaust is an affirmative defense, not a pleading requirement, see Grullon v. City of New Haven,

720 F.3d 133, 141 (2d Cir. 2013) (citations omitted). As such, Defendants bear the burden of

proving failure to exhaust, see McCoy v. Goord, 255 F. Supp. 2d 233, 248 (S.D.N.Y. 2003)

(“[The] defendants bear the burden of proof and prisoner plaintiffs need not plead exhaustion

with particularity.”), and, as Plaintiff correctly notes, (see Pl.’s Mem. 4), “inmates are not




                                                  6
required to specially plead or demonstrate exhaustion in their complaints,” Jones v. Bock, 549

U.S. 199, 216 (2007). Therefore, “dismissal is appropriate on a motion to dismiss where failure

to exhaust is clear on the face of the complaint.” Brinson v. Kirby Forensic Psych. Ctr., No. 16-

CV-1625, 2018 WL 4680021, at *6 (S.D.N.Y. Sept. 28, 2018) (citations omitted).

       Here, Defendants argue that, although Plaintiff filed a grievance regarding to the

December 6, 2017 incident in which he got sick after allegedly eating rotten meat from damaged

packaging, (Defs.’ Mem. 19; see also Compl. 5–6), “[t]here is no proof that Plaintiff . . . utilized

the grievance process with respect to his” more general allegations of undercooked, rotten, and

dirty food or untrained workers, (id.). This argument, however, improperly flips the burden of

proof. See McCoy, 255 F. Supp. 2d at 248 (“[D]efendants bear the burden of proof and prisoner

plaintiffs need not plead exhaustion with particularity.”). Nor do Defendants submit

documentation or other proof that the Court may consider in this context indicating that Plaintiff

failed to complete the grievance process. See Madison v. Wright, No. 02-CV-10299, 2004 WL

816429, at *1 (S.D.N.Y. Apr. 13, 2014) (noting that “defendants must present proof of non-

exhaustion” (citation and quotation marks omitted)). Thus, it is not “clear on the face of the

[C]omplaint” that Plaintiff has failed to exhaust, Brinson, 2018 WL 4680021, at *6, and,

accordingly, the Court declines to dismiss on these grounds, see White v. Westchester County,

No. 18-CV-730, 2018 WL 6726555, at *8 (S.D.N.Y. Dec. 21, 2018) (holding that defendants

“offer no evidence showing that [the] [p]laintiff in fact failed to exercise the grievance process

with respect to” a defendant). Defendants remain free to raise the exhaustion issue in the future

“on a more fully-developed record.” Simmons v. Cripps, No. 12-CV-1061, 2013 WL 1285417,

at *3 (S.D.N.Y. Mar. 28, 2013).




                                                 7
               2. Personal Involvement

       Defendants next argue that Plaintiff’s Amended Complaint fails to show that any

Defendant was personally involved in the alleged constitutional violations. (See Defs.’ Mem. 9.)

       “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the

alleged constitutional deprivation.” Grullon, 720 F.3d at 138. To establish personal

involvement, a plaintiff must show that:

       (1) the defendant participated directly in the alleged constitutional violation, (2) the
       defendant, after being informed of the violation through a report or appeal, failed
       to remedy the wrong, (3) the defendant created a policy or custom under which
       unconstitutional practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising subordinates who
       committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
       to the rights of inmates by failing to act on information indicating that
       unconstitutional acts were occurring.

Id. at 139 (citation, italics, and quotation marks omitted). In other words, “[b]ecause vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. Therefore, Plaintiff must plausibly allege that Defendants’ actions fall into one

of the five categories identified above. See Lebron v. Mrzyglod, No. 14-CV-10290, 2017 WL

365493, at *4 (S.D.N.Y. Jan. 24, 2017) (holding that the five categories “still control[] with

respect to claims that do not require a showing of discriminatory intent” post-Iqbal).

       Plaintiff names as individual Defendants Mendoza, Mosley, Blackman, Cheverko, and

Diaz. As an initial matter, although Mendoza’s name and title — Aramark “food service

director” — appear in the caption of the Amended Complaint, (see Am. Compl. 1–2), Plaintiff

fails to name or identify Mendoza anywhere in the body of the Amended Complaint or otherwise

connect him to the allegations raised therein, (see id. at 4–5). Accordingly, Plaintiff fails to



                                                   8
allege Mendoza’s personal involvement. See King v. Falco, No. 16-CV-6315, 2018 WL

6510809, at *7 (S.D.N.Y. Dec. 11, 2018) (holding personal involvement not shown where the

“plaintiff includes [the defendant’s] name in the case caption but fails to make any substantive

allegations against her in the body of the complaint”).

        As to Mosley and Blackman — the Aramark-employee individual Defendants —

Plaintiff alleges that, after getting sick from eating rotten meat on December 6, 2018, he

complained to Mosley, an “Aramark worker,” (Am. Compl. 1), who laughed and told Plaintiff to

“go to medical,” (id. at 5), and to Blackman, an “Aramark commissary supervisor,” (id. at 1),

who “did not answer,” (id. at 5). Plaintiff also alleges that an unnamed C.O. told him that

Blackman suggested Plaintiff stop buying food from the commissary. (Id.) These conclusory

allegations fail to meaningfully connect Mosley or Blackman to the rotten food that allegedly

made Plaintiff sick. There is no allegation that Mosley or Blackman participated directly in the

preparation or sale of food at all (let alone in the preparation or sale of the particular food at

issue), established a policy or custom that allowed for rotten food to be provided to inmates,

failed to follow a policy or custom on food preparation or were otherwise grossly negligent in

allowing others to prepare food without following proper procedures, failed to remedy the food

preparation problem after being notified of the issue, or were deliberately indifferent to

Plaintiff’s condition after being informed of his illness and its cause. See Grullon, 720 F.3d at

139 (listing various ways to show personal involvement). Nor does the bare fact that Blackman

holds a supervisory role change the analysis, for a defendant “cannot be held liable for the

service of rotten [food] based on a respondeat superior theory.” Reznickcheck v. Molyneaux,

No. 13-CV-1857, 2014 WL 3746540, at *2 (E.D. Pa. July 29, 2014) (citing Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.1988)); see also Iqbal, 556 U.S. at 676 (“[A] plaintiff




                                                   9
must plead that each Government-official defendant, through the official’s own individual

actions, has violated the Constitution.”); Banks v. Annucci, 48 F. Supp. 3d 394, 416 (N.D.N.Y.

2014) (“Where a defendant is a supervisory official, a mere ‘linkage’ to the unlawful conduct

through the ‘chain of command’ (i.e., under the doctrine of respondeat superior) is insufficient to

show his or her personal involvement in that unlawful conduct.” (citations omitted)). There are,

in sum, no alleged facts showing that Mosley or Blackman were personally involved in the

alleged unconstitutional deprivation at issue. See Falls v. Pitt, No. 16-CV-8863, 2018 WL

3768036, at *6 (S.D.N.Y. Aug. 8, 2018) (holding that personal involvement was not established

where the plaintiff failed to allege the defendants were “present” for the alleged violation or

“participated directly” in or “somehow permitted” the alleged violation).

       Finally, as to Cheverko and Diaz — WCDOC Commissioner and Deputy Commissioner,

respectively, (see Am. Compl. 1) — Plaintiff alleges that he “wrote a [grievance] about all of

this” in which he claimed that Cheverko and Diaz, along with Westchester County, “fail to watch

their workers” or “[train] them” and that they “knew that this was going on from previous

grievances[] and complaints but refused to change the problem,” (id. at 5). Plaintiff further

clarifies that he “is suing [Cheverko and Diaz] on the theory of supervisory liability as both

[D]efendants had adequate knowledge that WCJ was being served substandard foods and failed

to intervene.” (Pl.’s Mem. 2.) As noted, however, in order to establish Cheverko and Diaz’s

personal involvement on a gross negligence, failure to remedy, or deliberate indifference theory

of liability, Plaintiff must show more than a “mere ‘linkage’ to the unlawful conduct through the

‘chain of command,’” Banks, 48 F. Supp. 3d at 416, and Plaintiff’s conclusory allegations fail to

do that. Plaintiff does not provide facts alleging what Cheverko and Diaz knew about the rotten

food problem or when they knew about it. Nor does Plaintiff provide any facts alleging that




                                                 10
Cheverko and Diaz were responsible for a policy or custom on food preparation, training, or

supervision; were grossly negligent in supervising employees responsible for food preparation,

or were deliberately indifferent to a food preparation problem. Rather, Plaintiff merely alleges,

without factual support, that he complained in a grievance about food preparation issues and that

“previous grievances” were filed regarding rotten prison food. (Am. Compl. 5.) Yet, the

evidence is to the contrary, as the grievance response attached to the initial Complaint states that

Plaintiff’s grievance “was the first complaint of its kind,” (Compl. 13), and Plaintiff does not

contest or otherwise respond to this statement. There are, in sum, no facts alleged from which

the Court can conclude Defendants Cheverko and Diaz failed to supervise or train other prison

officials as to proper food preparation, were deliberately indifferent to a food preparation

problem, or were otherwise personally involved in the alleged constitutional deprivations. See

King, 2018 WL 6510809, at *6 (holding personal involvement not satisfied where the plaintiff

“makes no allegations [the defendant] knew of, participated in, or failed to act in the face of

other defendants’ alleged deliberate indifference to [the] plaintiff’s serious medical need”);

Constant v. Annucci, No. 16-CV-3985, 2018 WL 1684411, at *4 (S.D.N.Y. Apr. 5, 2018)

(holding personal involvement not satisfied where the “allegation merely states, in conclusory

terms, that [the supervisory defendants] subjected [the plaintiff] to the conditions complained

of”); Bridgewater v. Taylor, 832 F. Supp. 2d 337, 348 (S.D.N.Y. 2011) (holding personal

involvement not satisfied where the plaintiff made conclusory claims that a supervisory official

failed to provide proper training and supervision or created a policy).

       Accordingly, Plaintiff fails to allege the personal involvement of any individual

Defendant in the alleged unconstitutional deprivations at issue.




                                                 11
                 3. Monell Liability

       Defendants argue that Plaintiff’s claims against Westchester County and Aramark must

be dismissed for failure to state a Monell claim. (Defs.’ Mem. 15.)

       “Congress did not intend municipalities to be held liable [under § 1983] unless action

pursuant to official municipal policy of some nature caused a constitutional tort.” Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978); see also Pembaur v. City of

Cincinnati, 475 U.S. 469, 478 (1986) (holding that a municipality may not be liable under § 1983

“by application of the doctrine of respondeat superior” (italics omitted)). That is, “municipalities

may only be held liable when the municipality itself deprives an individual of a constitutional

right.” Newton v. City of New York, 566 F. Supp. 2d 256, 270 (S.D.N.Y. 2008). Therefore, “to

prevail on a claim against a municipality under [§] 1983 based on acts of a public official, a

plaintiff is required to prove: (1) actions taken under color of law; (2) deprivation of a

constitutional or statutory right; (3) causation; (4) damages; and (5) that an official policy of the

municipality caused the constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d

Cir. 2008) (citation omitted). The fifth element reflects the notion that a Monell defendant “may

not be held liable under § 1983 solely because it employs a tortfeasor.” Bd. of County Comm’rs

v. Brown, 520 U.S. 397, 403 (1997). A plaintiff may satisfy the fifth element by alleging one of

the following:

       (1) a formal policy officially endorsed by the municipality; (2) actions taken by
       government officials responsible for establishing the municipal policies that caused
       the particular deprivation in question; (3) a practice so consistent and widespread
       that, although not expressly authorized, constitutes a custom or usage of which a
       supervising policy-maker must have been aware; or (4) a failure by policymakers
       to provide adequate training or supervision to subordinates to such an extent that it
       amounts to deliberate indifference to the rights of those who come into contact with
       the municipal employees.

Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. 2010) (citations omitted).



                                                  12
       Here, the Amended Complaint alleges that Westchester County fails to supervise and

train its workers, and that it “knew that this was going on from previous grievances” yet “reused

to change the problem.” (Am. Compl. 5.) Plaintiff further states that his Monell claims are

“based on [the] failure to train and supervise kitchen workers,” who “never wear gloves” or “hair

nets,” fail to “properly clean meal trays,” and fail to properly “cook meats.” (Pl.’s Mem. 3.)

These claims, however, are devoid of any detailed factual allegations. Plaintiff does not allege

facts suggesting that Westchester County lacks a relevant training or supervisory program or that

Westchester County was otherwise deliberately indifferent to food preparation problems.

Indeed, as noted, the allegations that Westchester County knew of and was deliberately

indifferent to a food preparation problem on the basis of “previous grievances,” (Am. Compl. 5),

are nonexistent, particularly given that documentation attached to the initial Complaint states,

without contradiction by Plaintiff, that Plaintiff’s grievance “was the first complaint of its kind,”

(Compl. 13). Accordingly, because Plaintiff does not allege the fifth element required to state a

Monell claim, Plaintiff’s claims against Westchester County and Aramark must be dismissed, as

must any claims against the individual Defendants in their official capacities. See McKenzie v.

City of Mount Vernon, No. 18-CV-603, 2018 WL 6831157, at *7 (S.D.N.Y. Dec. 28, 2018)

(dismissing Monell claim where the plaintiff did “not allege any facts suggesting a policy or

custom that led to [the] alleged” constitutional deprivation). 3




       3
           Because dismissal is required on grounds of Plaintiff’s failure to show the personal
involvement of any individual Defendant in the alleged constitutional deprivation and failure to
state a Monell claim, the Court need not resolve at this time Defendants’ argument that Plaintiff
fails to allege sufficient facts to state an Eighth Amendment violation. (See Defs.’ Mem. 12–15.)
In correcting the deficiencies identified in this Opinion, Plaintiff will have the opportunity to
further develop his Eighth Amendment claim.


                                                 13
                                           III. Conclusion

        For the reasons stated above, Defendants' Motion To Dismiss is granted.

        Because this is the first adjudication of Plaintiffs claims, the dismissal is without

prejudice. If Plaintiff wishes to file a second amended complaint, Plaintiff must do so within 30

days of the date of this Opinion. Plaintiff should include within that second amended complaint

all changes to correct the deficiencies identified in this Opinion that Plaintiff wishes the Court to

consider. Plaintiff is advised that the second amended complaint will replace, not supplement,

the instant Amended Complaint. The second amended complaint must contain all of the claims,

factual allegations, and exhibits that Plaintiff wishes the Court to consider. If Plaintiff fails to

abide by the 30-day deadline, his claims may be dismissed with prejudice.

       The Clerk is respectfully directed to terminate the pending Motion, (see Dkt. No . 37), and

mail a copy of this Order to Plaintiff.

SO ORDERED.

 Dated:    March 3:_, 2019
           White Plains, New York




                                                   14
